LEDDY, J.
The history of this case in the Court of Civil Appeals presents a rather unique situation. It is disclosed in the opening statement by Justice Hodges in his. opinion on rehearing, where this observation is made: “It seldom happens that the writer of an opinion disposing of a case on appeal is the only member of the court who, upon further consideration, questions the soundness of that opinion. But that has occurred in this case. The writer is now the only member of this court who thinks the conclusions stated in the original opinion are incorrect. Further consideration of the questions involved has convinced me that the controlling conclu- • *284sions of law stated in tlie original opinion are not warranted by tlie record.”
We have given a most thorough consideration to the two elaborate opinions delivered by Justice Hodges in this ease. In our judgment his opinion on rehearing (33 S.W.[2d] 282) thoroughly demonstrates the unsoundness of the legal conclusions reached in his former opinion on original hearing (33 S.W.[2d] 277). The controlling legal principles applicable to the facts of this case are correctly stated in the second opinion, 1 They meet with our distinct approval and furnish the basis for a proper disposition of this case.
The full and comprehensive manner in which the legal questions involved have been discussed by this eminent jurist in the opinion on rehearing renders it unnecessary for us to do more than render the judgment demanded by the conclusions therein stated.
We therefore recommend that the judgments of the trial court and the Court of Civil Appeals be reversed, and that judgment be here rendered in favor of plaintiff in error against defendants in error for the amount of the notes sued on, together with interest and attorneys’ fees, less a credit of $450 indorsed upon the smallest of said notes.
CURETON, C. J.
The judgments of the district court and Court of Civil Appeals are both reversed, and judgment rendered for plaintiff in error, as recommended by the Commission of Appeals.

 See page 279.